Citation Nr: 0945061	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-27 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than October 11, 
2000, for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to September 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2005 and February 2007 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in St. Louis, Missouri.

In September 2008, the Board granted entitlement to an 
effective date of October 11, 2000, but no earlier, for 
service connection for schizophrenia, to include as on the 
basis of clear and unmistakable error (CUE) in the November 
26, 1982, rating decision.  The Veteran subsequently appealed 
to the Court of Appeals for Veterans Claims (Court).  In a 
July 2009 Joint Motion for Remand, the parties (the Secretary 
of VA and the Veteran) determined that a remand was warranted 
as to the issue of entitlement to an effective date earlier 
than October 11, 2000, for service connection for 
schizophrenia since the Board did not provide adequate 
reasons and bases as to why no informal claims to reopen were 
received between RO rating decision dated in November 1982 
and the Veteran's claim to reopen received October 11, 2000.  
By a July 2009 Order, the Court granted the Joint Motion for 
Remand, vacated this part of the September 2008 Board 
decision, and remanded the matter for readjudication.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  An unappealed November 26, 1982, rating decision denied 
service connection for a nervous condition, to include 
paranoid schizophrenia.  

2.  No communication or evidence was received prior to 
October 11, 2000, which could be interpreted as an informal 
or formal claim to reopen the Veteran's previously disallowed 
claim of entitlement to service connection for paranoid 
schizophrenia.





CONCLUSION OF LAW

The criteria for an effective dated prior to October 11, 
2000, for service connection for schizophrenia have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.151, 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009).  

Regarding the Veteran's claim for an earlier effective date 
on a basis other than CUE, the Board observes that an October 
2006 letter provided sufficient notice in accordance with the 
VCAA.  In this regard, this letter notified the Veteran what 
information and evidence is necessary to substantiate his 
claim for an earlier effective date, which information and 
evidence VA will obtain, and which information and evidence 
he is expected to provide.  Following receipt of this letter, 
the Veteran submitted additional argument, and his claim was 
readjudicated in an August 2007 statement of the case.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  Under these circumstances, the 
Board is satisfied that the Veteran was provided a meaningful 
opportunity to participate in the adjudicatory process and 
that there is no prejudice in the Board proceeding with a 
decision at this time.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (U.S. Apr. 21, 2009).

With regards to VA's duty to assist, it is noteworthy that 
determinations regarding effective dates of awards are based, 
essentially, on what was shown by the record at various 
points of time and application of governing law to those 
findings, and generally further development of the evidence 
is not necessary unless it is alleged that evidence 
constructively of record is outstanding.  Nevertheless, the 
Board has carefully reviewed the Veteran's service treatment 
records, reports of post-service private and VA treatment and 
examination, and the Veteran's statements in support of his 
claim, and concludes that there has been no identification of 
further available evidence not already of record that would 
be relevant to the current claim on appeal.  Thus, VA's duty 
to assist has been met.

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependence 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, the date of receipt 
of claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  

The Board notes that a claim must be filed in order for any 
type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) 
(West 2002); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  A specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  38 
U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2009).  
The Board also notes that 38 C.F.R. § 3.151(a) indicates that 
a claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim by a veteran for pension may 
be considered to be a claim for compensation.  A 'claim' or 
'application' is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2009).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2009).  If a formal claim is 
received within one year of an informal claim, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

The record reflects that the Veteran's active military 
service ended in September 1975.  On July 14, 1982, the RO 
received a VA Form 21-526, Veteran's Application for 
Compensation or Pension, in which the Veteran indicated that 
was seeking compensation for a "nervous condition and 
stress" which first began in approximately July or August 
1975.  A November 1982 RO rating decision denied entitlement 
to service connection for schizophrenia on the basis that the 
evidence of record did not show that the onset of the 
Veteran's nervous condition, diagnosed as schizophrenia in 
January 1979, had its onset while on active military service 
or within the one year presumptive period.  The Veteran did 
not appeal this decision.  Subsequently, the Veteran was 
awarded service connection for schizophrenia by RO rating 
decision dated in February 2005.  An effective date of 
October 11, 2000, was assigned on the basis that a 
communication received on same date indicating "s/c for 
paranoid schizophrenia" reflected the earliest evidence of a 
pending claim to reopen his previously disallowed claim.  See 
38 C.F.R. § 3.400(q)(2) (2009).  

The Veteran's attorney, however, contends that "[i]t is 
clear from the evidence of record that [the Veteran] was 
attempting to become service connected for his psychiatric 
disability prior to October 2000."  See 90 Day Response 
dated November 3, 2009.  In particular, the Veteran's 
attorney draws the Board's attention to a VA Form 21-526 
received in March 1987 in which there was "no delineation or 
comment within the application as to whether the Veteran was 
applying for just non-service-connected pension or if he was 
applying for both pension and disability compensation."  Id.  
Additionally, the Veteran's attorney notes that the Veteran 
also submitted a VA Form 21-527, Income-Net Worth and 
Employment Statement, in June 1988, December 1989, and 
February 1992, which was interpreted by the RO as a claim for 
nonservice-connected pension benefits in each instance.  

The Board acknowledges the assertion that the aforementioned 
documents, including the VA Form 21-526 received on November 
26, 1982, and the VA Form 21-527, Income-Net Worth and 
Employment Statement, should be construed as claims for 
disability compensation.  However, while these documents may 
be construed as a claim for compensation, this does not 
nullify the requirement of 38 C.F.R. § 3.155(a) that a claim 
must identify the benefit sought.  For the reasons discussed 
below, the Board finds that none of these documents indicate 
an intent to make application for, or a belief in entitlement 
to, service-connected compensation benefits for 
schizophrenia, even in light of 38 C.F.R. § 3.151(a).  

The VA Form 21-526, signed and dated by the Veteran in March 
1987, reflects that the Veteran noted 'mental disorder' in 
Section 24 as the disability for which the claim was being 
made.  However, he left completely blank items 26, 27, and 28 
on the application; in fact, he drew an 'X' through this 
section of the form.  These items, in particular item 26, 
address in-service treatment for the claimed disability or 
disabilities.  The Board notes that prior to these items, the 
VA Form 21-526 states that 'Items 26, 27, and 28 need NOT be 
completed unless you are now claiming compensation for a 
disability incurred in service.'  As just noted, the record 
reflects that the Veteran did not complete any part of these 
3 items on the VA Form 21-526.  Rather, the record shows that 
the Veteran only completed the items related to pension 
benefits.  Following receipt of the Veteran's March 1987 
application, he was evaluated by VA at which time he 
indicated that he had "some sort of nervous breakdown and 
was hospitalized" in 1978, three years after separation from 
the military.  See VA Examination Report dated in April 1987.

At no time during this appeal has the Veteran asserted that 
it was his intent to file a claim for compensation in March 
1987.  And the Board is of the opinion that the Veteran's 
failure to complete those sections pertinent to a claim for 
service-connected compensation benefits or make any mention 
of an onset beginning during service, including at an April 
1987 VA examination, tends to show that he did not intend to 
apply for VA compensation benefits in March 1987.  This 
finding is further supported by the fact that the Veteran 
completed items 26, 27, and 28 on his VA Form 21-526 received 
in July 1982, indicated in the 'remarks' section that this 
form represented a "claim filed for s/c nerves [and] stress 
condition," and crossed out those sections pertaining to a 
claim for nonservice-connected pension.  Such actions, when 
viewed in conjunction with his actions on the March 1987 
application, indicate that the Veteran was not only aware 
that the VA Form 21-526 represented an application for 
compensation or pension benefits, but that specific portions 
of this form pertained to either benefit and that he need not 
complete these portions if he did not intend to seek such 
benefit.  In light of the foregoing, the Board finds it 
reasonable to conclude that the Veteran did not express any 
intent to apply for VA compensation benefits in March 1987.  
38 C.F.R. § 3.1(p); 38 C.F.R. § 3.155(a).

Similarly, the Board finds that the VA Form 21-527, Income-
Net Worth and Employment Statements, received in June 1988, 
December 1989, March 1992, and April 1994, did not contain 
any notation which might be reasonably be interpreted as an 
intent to file a claim for compensation.  In this regard, the 
Veteran noted on each form that the illness he was claiming 
was schizophrenia, but he did not indicate that it was his 
belief that this disability began during service.  Rather, he 
indicated treatment for schizophrenia no earlier than 1982.  
Furthermore, with respect to the VA Form 21-527 received in 
March 1992, the Board notes that the Veteran's written 
notation that he lost his job to schizophrenia and was 
requesting a pension because of a lack of income clearly 
indicates that this particular application was submitted in 
support of a pension, rather than a compensation, claim.  

The Board acknowledges that the Veteran reported that he 
began developing psychological problems while serving in the 
U.S. Army when evaluated by the VA in June 1994.  However, 
the Board is of the opinion that this statement, even when 
viewed in light of his VA Form 21-527 received in April 1994, 
is not sufficient to indicate an intent to apply for 
compensation benefits.  In this regard, the Board observes 
that the Veteran had previously shown that he was aware of 
what form to complete in conjunction with a claim for 
service-connected compensation benefits.  Thus, absent any 
indication that he was seeking compensation rather than 
pension, the Board finds it cannot interpret this evidence as 
indicating an intent to apply for compensation for 
schizophrenia.

The Board does not dispute that the VA may construe the June 
1988, December 1989, March 1992, and April 1994 documents as 
a claim for compensation if they indicate intent to apply for 
such benefits.  However, as discussed above, the Board finds 
that there was not sufficient evidence or information 
submitted which indicated that the Veteran was seeking 
service-connected compensation benefits.  See 38 C.F.R. 
§ 3.155(a).  As such, none of these VA forms constitute a 
claim for compensation for schizophrenia.

The Board has reviewed the remaining record to determine 
whether any further communication or evidence submitted by 
the Veteran between November 1982 and October 2000 indicates 
an attempt to apply for service connection for schizophrenia.  
In addition to documents pertaining to the Veteran's 
dependents and other documents related to aspects of his 
nonservice-connected pension benefits and VA debt, the record 
contains medical evidence which shows treatment for 
schizophrenia beginning in approximately 1981 and continuing 
through the present.  Yet, despite competent evidence of 
schizophrenia prior to October 11, 2000, there is no 
provision for payment of benefits from an earlier date based 
on a disorder's existence from a date previous to the receipt 
of the claim, unless the claim was filed within one year of 
separation from service.  See 38 C.F.R. § 3.400(b)(2).  The 
Board observes that a claim must be filed in order for any 
type of benefit to accrue or be paid as there is no provision 
in the law for awarding an earlier effective date based 
simply on the presence of the disability.  38 U.S.C.A. 
§ 5101(a); Jones, 136 F.3d at 1200; see also Brannon v. West, 
12 Vet. App. 32, 35 (1998) (noting that the mere presence of 
medical evidence of a condition does not establish an intent 
on the part of the veteran to seek service connection for the 
disability).  

A VA report of examination or hospitalization or evidence 
from a private physician or layman will be accepted as an 
informal claim for benefits.  38 C.F.R. § 3.157 (2009).  
However, the provisions of 38 C.F.R. § 3.157 only apply once 
a formal claim for compensation has been disallowed because 
the disability is not compensable in degree.  Here, the 
Veteran's compensation claim was previously denied in 
November 1982 on the basis that his schizophrenia was not 
shown to have been incurred during service or within the one 
year presumptive period.  As such, that regulation does not 
afford a basis for finding that a claim, be it formal or 
informal, of entitlement to service connection for 
schizophrenia was of record earlier than October 11, 2000.  
Id.; Crawford v. Brown, 5 Vet. App. 33 (1993).  

In conclusion, the controlling laws and regulations state 
that an award of disability compensation will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  Thus again, 
the October 11, 2000, date of claim to reopen is the 
appropriate effective date.  Here, the evidence of record, 
viewed in conjunction with the pertinent laws and 
regulations, provide no basis for an award of service 
connection for schizophrenia prior to October 11, 2000.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Entitlement to an effective date earlier than October 11, 
2000, for the award of service connection for schizophrenia 
is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


